Citation Nr: 1035807	
Decision Date: 09/22/10    Archive Date: 09/28/10

DOCKET NO.  09-03 617	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New 
York


THE ISSUES

1.  Entitlement to nonservice-connected disability pension 
benefits.

2.  Entitlement to service connection for posttraumatic stress 
disorder (PTSD). 


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. D. Deane, Counsel 



INTRODUCTION

The Veteran served on active duty from October 1979 to January 
1981.

This matter comes before the Board of Veterans' Appeals (Board) 
from a July 2008 determination of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Buffalo, New York.

In August 2010, the Veteran testified at a Travel Board hearing 
before the undersigned.  A transcript is associated with the 
claims folder.  

The issue of entitlement to service connection for PTSD is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDING OF FACT

The Veteran did not serve on active duty during a period of war.


CONCLUSION OF LAW

The basic requirements for entitlement to nonservice-connected 
disability pension benefits have not been met.  38 U.S.C.A. § 
1521 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.2, 3.3. 3.6 (2009).




REASONS AND BASES FOR FINDING AND CONCLUSION

VCAA

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).

In this case, VCAA notice is not required because the issue 
presented involves a claim for nonservice-connected pension 
benefits where the claimant did not serve on active duty during a 
period of war.  Mason v. Principi, 16 Vet. App. 129, 132 (2002). 
Thus, no additional discussion of VA's duty to notify and assist 
is necessary with respect to this issue.

The Board notes that the Veteran was also provided an opportunity 
to set forth her contentions during the hearing before the 
undersigned in August 2010.  In Bryant v. Shinseki, --- Vet. App. 
----, No. 08-4080 (Jul. 1, 2010), the United States Court of 
Appeals for Veterans Claims (Court) recently held that 38 C.F.R. 
3.103(c)(2) (2009) requires that the Veterans Law Judge who 
chairs a hearing fulfill two duties to comply with the above the 
regulation.  These duties consist of (1) the duty to fully 
explain the issues and (2) the duty to suggest the submission of 
evidence that may have been overlooked.  Here, during the August 
2010 hearing, the undersigned discussed the Veteran's claim for 
benefits and the need to submit or identify evidence of wartime 
service for the pension claim currently on appeal.  

Moreover, the Veteran has not asserted that VA failed to comply 
with 38 C.F.R. 3.103(c)(2) or identified any prejudice in the 
conduct of the Board hearing.  By contrast, the hearing focused 
on the elements necessary to substantiate her claim on appeal.  
The undersigned further assisted the Veteran by discussing how to 
acquire representation as well as how to properly file an appeal 
for another unrelated issue not currently on appeal.  The 
Veteran, through her testimony, also demonstrated that she had 
actual knowledge of the elements necessary to substantiate her 
claim for benefits.  As such, the Board finds that, consistent 
with Bryant, the undersigned Veterans Law Judge complied with the 
duties set forth in 38 C.F.R. 3.103(c)(2) and that the Board can 
adjudicate the claim based on the current record.

Entitlement to Nonservice-Connected Disability Pension Benefits

Basic eligibility for pension benefits exists when a veteran has 
active service of 90 days or more during a period of war; has 
active service during a period of war and was discharged or 
released from such service for a service-connected disability; 
has active service for a period of 90 consecutive days or more 
and such period began or ended during a period of war; or has 
active service for an aggregate of 90 days or more in two or more 
separate periods of service during more than one period of war.  
38 U.S.C.A. § 1521 (West 2002 & Supp. 2010); 38 C.F.R. § 3.3 
(2009).

In this case, the pertinent facts are not in dispute.  The 
Veteran seeks entitlement to nonservice-connected disability 
pension benefits.  The National Personnel Records Center (NPRC) 
verified that the Veteran had a period of active military service 
from October 1979 to January 1981.  For VA pension purposes, the 
periods of war are defined at 38 C.F.R. § 3.2 (2009).  
Unfortunately, the Veteran's dates of active duty service do not 
correspond to any recognized period of war as defined by 38 
C.F.R. § 3.2.  In addition, during her August 2010 hearing, the 
Veteran clarified that she was actually seeking entitlement to 
service connection for PTSD due to an in-service personal 
assault. 

As the Veteran is not shown to have served on active duty during 
a period of war, the basic requirements for entitlement to 
nonservice-connected disability pension benefits have not been 
met and her claim must be denied.  The Court has held that in 
cases such as this, where the law is dispositive, the claim 
should be denied because of the absence of legal merit.  Sabonis 
v. Brown, 6 Vet. App. 426 (1994).


ORDER

Entitlement to nonservice-connected disability pension benefits 
is denied.

REMAND

In a December 2009 rating decision, the RO denied entitlement to 
service connection for PTSD.  In her August 2010 hearing, the 
Veteran testified that she was claiming entitlement to service 
connection for PTSD due to an in-service personal assault.  When 
asked if she wanted to appeal that issue, she indicated that she 
thought she was doing that during the hearing.  Hearing 
Transcript at p. 10-11.  The Court of Appeals for Veterans Claims 
has held that an oral statement at a hearing, when later reduced 
to writing by means of a hearing transcript, can constitute a 
Notice of Disagreement.  Tomlin v. Brown, 5 Vet. App. 355 (1993). 

As the hearing fell within one year of the issuance of the 
December 2009 rating decision, the Board finds that the Veteran 
has filed a timely NOD regarding her claim of entitlement to 
service connection for PTSD.  38 C.F.R. §§ 20.201, 20.300, 
20.302(a).  In Manlincon v. West, 12 Vet. App. 238 (1999), the 
Court held that when an appellant files a timely NOD and there is 
no Statement of the Case (SOC) issued, the Board should remand, 
rather than refer, the issue to the RO for the issuance of a SOC.  
Therefore, this issue is remanded to the RO for issuance of a SOC 
in order to afford the Veteran the opportunity to perfect her 
appeal, if she so desires.  

Accordingly, the case is REMANDED for the following actions:

The AMC/RO should issue to the Veteran a SOC 
addressing the matter of entitlement to 
service connection for PTSD.  The Veteran is 
hereby informed that she must submit a timely 
and adequate substantive appeal as to this 
issue for the issue to be before the Board on 
appeal.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



______________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


